DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction Response
Applicant’s election with traverse of Group I (claims 1-5) in the reply filed on 03/04/2021 is acknowledged.
Claim 6 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
The Applicant traverses on the ground(s) that:
On. p. 01 of the Remarks, with respect to unity of invention “JP 2016-054205 does not qualify as prior art to the instant application under 35 U.S.C. § 102(a) because the April 14, 2016 publication date of JP 2016-054205 is after the September 29, 2015 effective filing date to which the instant application is entitled.
Secondly, and in the alternative, as noted in the Office Action a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the combination of categories recited at page 3 of the Office Action. In this regard, Applicant submits that the claims are drawn to category (4), a process and an apparatus or means specifically designed for carrying out the process.” 
Examiner’s Responses:
With respect to prior art JP 2016-054205, Examiner agrees with the applicant that the publication does not qualify as prior art to the instant application. However, the 
 Fukaya discloses offsetting a second converging point of laser light (R2) in a direction perpendicular to both a thickness direction of the silicon substrate and an extending direction of the line to cut with respect to a position where a first converging point of the laser light (R1) is aligned, thereby forming a second modified region (R2’s) along the line to cut (division line ST) (para. 0046, lines 15-20; fig. 6B).  
Secondly, in the alternative, the apparatus of claim 6 is not specifically designed for carrying out the process of claim 1 (emphasis added). For example, the process of claim 1 does not require at least “a support table”, “a condenser optical system”, and “a control unit” as required by claim 6. In other words, the process of claim 1 can be implemented by moving laser light on the substrate to form a first and a second modified region along the line to cut. 
Therefore, the restriction requirement between Group I and II is maintained by Examiner. 
The requirement is still deemed proper and is therefore made FINAL. 
The status of the 03/22/2018 claims, is as follows: Claim 3, and 5 have been amended; and claims 1-6 are pending.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 04/16/2018, 04/24/2018, 03/21/2019, and 10/23/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 2 is rejected because the limitation “the laser light has a wavelength of 1099 micron or larger and 1342 micron or smaller” in line 2 (emphasis added) is not supported in micron or larger” and “1342 micron or smaller” greatly extend the crack in the thickness direction of the substrate. However, the examples described in para. 0029-0033 in figs. 8-11 use the wavelength of 1342 nm (emphasis added) compared to the conventional wavelength 1064 nm. The examples explains the wavelength of 1342 nm greatly reduces the number of scans of laser beam and greatly extend the crack in the thickness direction. There seems to be inconsistency within the specification with regards to the unit of the wavelength. Examiner respectfully requests for clarity which unit of wavelength is referred to? Either “micron” or “nm”?. Therefore, there is a presumption that the applicant didn’t possess the invention at the time of filing, i.e. lack of written description. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2:
The limitation “a wavelength of 1099 microns or larger and 1342 microns or smaller” in line 2 renders the claim indefinite because it is unclear if the limitation is intended to read a wavelength of 1099 nm or larger and 1342 nm or smaller” which seems to have support in the originally-filed specification in para. 0029-0058; figs. 8-11. It is noted that both units “nm” and “microns” are used in the specification. Clarification and support in specification are respectfully requested.  
For the purpose of substantive examination, it is presumed that the limitation is intended to read “a wavelength of 1099 nm or larger and 1342 nm or smaller”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Fukaya (US 20150207297) in view of Hoshino (US 20080003708)
Regarding Claim 1, Fukaya discloses a laser processing method (optical manufacturing method) comprising: 
a first step of converging laser light (laser beam) having a wavelength (wavelength) on an object (wafer W) to be processed including a silicon substrate (silicon carbide substrate) having a plurality of functional devices (optical devices) formed on a front face thereof with a rear face of the silicon substrate as a laser light entrance surface (para. 0045, lines 1-10, para. 0004, and 0026; figs. 4, and 5A-5C) and moving a first converging point of the laser light (R1) along a line to cut (division line ST) which is set so as to pass between adjacent functional devices (optical devices) (para. 0046, lines 1-8; figs. 6A-6B) while maintaining a distance between the front face of the silicon substrate (silicon carbide substrate) and the first converging point of the laser light (R1) to be a first distance (annotated fig. 6B), and thereby forming a first modified region (first modified layer R1) along the line to cut (division line ST); and 







[AltContent: textbox (second distance from R2’s to front face of the substrate is maintained.)]

[AltContent: arrow]
[AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: arrow]
    PNG
    media_image1.png
    193
    478
    media_image1.png
    Greyscale

[AltContent: textbox (Front face of substrate)]
[AltContent: textbox (First distance from R1’s to front face of the substrate is maintained.)]
[AltContent: textbox (Prior Art
Fukaya (US 20150207297))]


a second step of converging the laser light (laser beam) having a wavelength (wavelength) on the object (wafer W) to be processed with the rear face of the silicon substrate (silicon carbide substrate) as the laser light entrance surface after the first step and moving a second converging point of the laser light (R2) along the line to cut (division line ST) (para. 0045, lines 1-10, and para. 0046, lines 10-15; figs. 6A-6B) while maintaining a distance between the front face of the silicon substrate and the second converging point of the laser light to be a second distance longer than the first distance (annotated fig. 6B above) and offsetting the second converging point of the laser light (R2) in a direction division line ST) with respect to a position where the first converging point of the laser light (R1) is aligned, and thereby forming a second modified region (second modified layer R2) along the line to cut (division line ST) (para. 0046, lines 15-20).  
However, Fukaya does not disclose in the first step and the second step, the laser light having a wavelength larger than 1064 nm. 
Hoshino discloses a laser processing method (a method of processing a sapphire substrate), wherein a laser light (laser beam) has a wavelength larger than 1064 nm (1 micron to 2 microns) (para. 0010; fig. 6). 
[AltContent: textbox (Prior Art
Hoshino (US 20080003708))]
    PNG
    media_image2.png
    340
    366
    media_image2.png
    Greyscale



Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fukaya’s laser light to include the wavelength larger than 1064 nm as taught by Hoshino, which is known art to utilize para. 0002). 
Regarding claim 2, Fukaya discloses the laser processing method (optical manufacturing method), wherein 91623590 1 ATTORNEY DOCKET NO. 046884-6573-00-USPage 3the laser light (laser beam) has the wavelength (para. 0040). Hoshino discloses the laser light has the wavelength of 1099 um or larger and 1342 um or smaller (wavelength of 1 micron to 2 microns) (para. 0010). 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fukaya’s laser light to include the wavelength of 1099 micron or larger and 1342 micron or smaller as taught by Hoshino, which is known art to utilize the wavelength within said range to cut the substrate into the plurality of functional devices (para. 0002). 

Regarding claim 3, Fukaya discloses the laser processing method (optical manufacturing method), wherein a distance by which the second converging point of the laser light (R2) is offset in the direction perpendicular to both the thickness direction of the silicon substrate (silicon carbide substrate) and the extending direction of the line to cut (division line ST) with respect to the position where the first converging point of the laser light (R1) is aligned (para. 0046, lines 15-20; fig. 6B).  
Fukaya does not disclose: 
The distance by which the second converging point of the laser light is offset in the direction perpendicular to both the thickness direction of the silicon substrate and the extending direction of the line to cut with respect to the position where the first converging point of the laser light is aligned is 24 micron or shorter. 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the distance by which the second converging point of the laser light is offset with respect to the position where the first converging point of the laser light is aligned is 24 micron or shorter , since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 4, Fukaya discloses the laser processing method (optical manufacturing method), wherein a distance by which the second converging point of the laser light (R2) is offset in the direction perpendicular to both the thickness direction of the silicon substrate (silicon carbide substrate) and the extending direction of the line to cut (division line ST) with respect to the position where the first converging point of the laser light (R1) is aligned (para. 0046, lines 15-20; fig. 6B).  
Fukaya does not disclose: 
The distance by which the second converging point of the laser light is offset in the direction perpendicular to both the thickness direction of the silicon substrate and the extending direction of the line to cut with respect to the position where the first converging point of the laser light is aligned is 4 microns or longer and 18 microns or shorter.  
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the distance by which the second converging point of the laser light is offset with respect to the position where the first converging point of the laser light is aligned to be 4 microns or longer and 18 microns or shorter,  since it has been held that where the general conditions of a claim are disclosed in the prior art, 

Regarding claim 5, Fukaya discloses the laser processing method (optical manufacturing method), wherein in the first step (process wherein R1’s are formed; fig. 6B), the first converging point of the laser light (R1) is moved along the line to cut (division line ST) while maintaining a distance by which the first converging point of the laser light is offset in the direction perpendicular to both the thickness direction of the silicon substrate and the extending direction of the line to cut with respect to the line to cut to be zero (figs. 6A-6B) (it is noted that R1’s are formed along the division line ST as viewed from the thickness direction of the substrate).
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
  /PHUONG T NGUYEN/  Primary Examiner, Art Unit 3761